DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-20 are canceled. Claims 21-41 are pending. Amendment has overcome rejections under 35 USC 112(b) regarding “essentially a final geometry of the machining segment”; regarding from a machining zone in claim 21, and regarding “lateral distance” in claim 23. Note that the amendment did not fully correct issues under 35 USC 112(b) regarding claim 36.

Claim Interpretation
The limitations “readily-flowing” in claims 27 and 37 and “free-flowing” in claims 28 and 38 will be interpreted as the properties defined in paragraph [0019] of the present disclosure. See below image of paragraph [0019]:

    PNG
    media_image1.png
    210
    655
    media_image1.png
    Greyscale

Such an interpretation is necessary in order to render the terms “readily-flowing” and “free-flowing” definite.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, there appears to be a word missing between “constructed” and “the machining zone” in the limitation “is constructed the machining zone and the neutral zone” in the second line of claim 36. From parallel amendment to claim 21 filed December 31, 2021, it appears that the intended missing word is “for”, though the scope of the claim will change depending on what the apparent missing word is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US20050210755), cited in the IDS dated February 13, 2020.
Cho discloses a method of producing a finished machining segment (polycrystalline compacts which can be incorporated into a tool for a wide variety of abrading, cutting, or other applications [0015]). Cho discloses constructing a green body (precursor assembly [0056]) produced from a first metallic powder material (sinterable powder, which can be steel or iron [0056]) and hard material particles (intermediate superabrasive layers [0057-58], superabrasive layer [0065]). Cho discloses that the abrasive particles are responsible for the suitability of the surfaces in machining tools [0005], [0113]; therefore, forming a precursor with superabrasive particles for machining tools [0015], [0057-58] forms the particles for a machining zone. Cho discloses compacting the green body under pressure with a compression pressure to result in a compact body with a machining segment with the machining zone [0083], with the compact body being sintered to the desired final dimensions [0083] thereby meeting the limitation for a 
Regarding claim 33, Cho discloses elemental iron as the metal material [0056].
Regarding claim 34, Cho does not disclose any sulfides in any materials. As 10% or more by mass would materially change the composite disclosed by Cho, the composite disclosed by Cho would have not more than 10% of a sulfide.
Regarding claim 35, Cho discloses high pressure, high temperature processing at 1,200                        
                            °
                        
                    C. to about 1,500                        
                            °
                        
                    C. and a pressure of from about 1 GPa to about 7 GPa (1,000 to 7,000 MPa) [0084]. The temperatures for sintering disclosed by Cho are greater than the melting point temperatures of several metal sulfides, including cesium sulfide.

Claim(s) 21-22, and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirchandani (US20120285293).
Regarding claim 21, Mirchandani discloses a method of producing a segment [0066]. Mirchandani discloses constructing a green body (green compact [0066], [0102]) for a 

Regarding claim 34, Mirchandani does not disclose any sulfides in any materials. As 10% or more by mass would materially change the composite disclosed by Mirchandani, the composite disclosed by Mirchandani would have not more than 10% of a sulfide.
Regarding claim 35, Mirchandani discloses a temperature range for full or partial sintering of about 400                        
                            °
                        
                    C. to about 1300                        
                            °
                        
                    C [0058]. The temperatures for sintering disclosed by Mirchandani are greater than the melting point temperatures of several metal sulfides, including cesium sulfide.
Regarding claim 36, Mirchandani discloses an embodiment in which a green body is produced which forms a neutral zone (403, Fig. 10, [0102]). Mirchandani discloses the neutral zone is produced from a second metallic powder material (steel formed from steel powder) and the second metallic powder material is different from the first metallic powder material (nickel formed from nickel powder) [0102].

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mirchandani (US20120285293) as applied to claim 21 as evidenced by T123 (T123™ Nickel Powder (CDN), Vale Canada Limited 2010(2011)) or, in the alternative, under 35 U.S.C. 103 as obvious over Mirchandani (US20120285293) as applied to claim 21 in view of T123 (T123™ Nickel Powder (CDN), Vale Canada Limited 2010(2011)).
Regarding claims 27-29, Mirchandani discloses that the metallic powder material is commercially available type 123 Ni powder [0066]. Mirchandani is silent on the fluidity and grain size of the powder material. T123 shows that type 123 Ni powder has a particle size (Fisher sub-sieve size) of 3.5-4.0 µm, and a sieve test in a 100 mesh test sieve (aperture size 0.15 mm) has a             
                ≤
                0.1
            
         wt% retention (Typical properties box). A powder size of 3.5-4.0 µm directly meets a range defined by a maximum of 200 µm, and powder which has             
                ≤
                0.1
            
         wt% retention in a 100 mesh sieve test would be expected to flow through an exit opening of 2.5 mm, as set forth in paragraph [0019] of the present disclosure for defining free-flowing powder. Alternatively, metal powder of such size and fluidity would have been obvious over Mirchandani in view of T123 because Mirchandani discloses Ni powder as a metal material, and indicates ability of the 

Claim(s) 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mirchandani (US20120285293) as applied to claim 21 as evidenced by Hobbs (US 20110168926) or, in the alternative, under 35 U.S.C. 103 as obvious over Mirchandani (US20120285293) as applied to claim 21 in view of Hobbs (US20110168926).
Regarding claims 30-31, Mirchandani discloses that the metallic powder material is type 123 Ni powder [0066]. Mirchandani is silent on the compressibility of the powder. Hobbs indicates that type 123 Ni powder has a tightly controlled particle size and density optimized for the powder metallurgy industry, that the powder is known for its high purity, fine size, uniform particle size, dendritic surface, and excellent compressibility, which assist the mechanical bounding of particles under pressure [0023]. Powder materials with excellent compressibility, optimized for the powder metallurgy industry would be expected to meet the compressibility limitations of claims 30-31. Alternatively it would have been obvious over Mirchandani in view of Hobbs to use a highly compressible powder because Mirchandani discloses Ni powder as a metal material, and indicates ability of the material to compress and sinter, the properties of the 

Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mirchandani (US20120285293) as applied to claim 21 as evidenced by T123 (T123™ Nickel Powder (CDN), Vale Canada Limited 2010(2011)) and Hobbs (US20110168926). or, in the alternative, under 35 U.S.C. 103 as obvious over Mirchandani (US20120285293) as applied to claim 21 in view of T123 (T123™ Nickel Powder (CDN), Vale Canada Limited 2010(2011)) and Hobbs (US20110168926).
Regarding claim 32, Mirchandani discloses that the metallic powder material is type 123 Ni powder [0066]. Mirchandani is silent on the fluidity, grain size, and compressibility of the powder material. T123 shows that type 123 Ni powder has a particle size (Fisher sub-sieve size) of 3.5-4.0 µm, and a sieve test in a 100 mesh test sieve (aperture 0.15 mm) has a             
                ≤
                0.1
            
         wt% retention (Typical properties box). A powder size of 3.5-4.0 µm directly meets a range defined by a maximum of 200 µm, and powder which has             
                ≤
                0.1
            
         wt% retention in a 100 mesh sieve test would be expected to flow through an exit opening of 2.5 mm, as set forth in paragraph [0019] of the present disclosure for defining free-flowing powder. Hobbs further indicates that type 123 Ni powder has a tightly controlled particle size and density optimized for the powder metallurgy industry, that the powder is known for its high purity, fine size, uniform particle size, dendritic surface, and excellent compressibility, which assist the mechanical bounding of particles under 
Alternatively, metal powder of such size, fluidity, and compressibility would have been obvious over Mirchandani in view of T123 because Mirchandani discloses Ni powder as a metal material, and indicates ability of the material to compress and sinter, the properties of the formed article, and bonding of the metal material and particle layers as factors in selecting material properties [0061]. T123 teaches a Ni metal powder whose size distribution is optimized for easy mixing and excellent mechanical properties of sintered parts, whose uniform dispersion provides repeatable dimensional change of sintered parts, which strengthens and toughens to improve fatigue strength (left column). T123 teaches that the powder is widely used as a metal binder that enhances corrosion resistance and toughness of hard metals (left column). Given the properties of the Ni alloy taught by T123 and the selection considerations for powder material disclosed by Mirchandani, it would have been obvious for one of ordinary skill in the art to use the powder taught by T123 which would meet the claimed properties as the powder metal material. In view of the properties taught by Hobbs for the type 123 Ni powder [0023] it would have been obvious for one of ordinary skill in the art to use a metal powder with excellent compressibility optimized for the powder metallurgy industry in response to the factors which Mirchandani discloses for the powder material [0061].

Claim(s) 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mirchandani (US20120285293) as applied to claim 21 as evidenced by Hoeganaes (Powder Metallurgy Grades Data Sheet Hoeganaes Corporation (1987)) or, in the alternative, under 35 U.S.C. 103 as obvious over Mirchandani (US20120285293) as applied to claim 21 in view of Hoeganaes (Powder Metallurgy Grades Data Sheet Hoeganaes Corporation (1987)).
Regarding claims 37-38, Mirchandani discloses using steel powder as the second metal material [0102], and the steel powder which Mirchandani uses is Ancormet 101 sponge iron 
Alternatively, Mirchandani discloses that additional metal powder materials are added to provide additional property and article complexity to the article [0063] and that in selecting powder metal and indicates ability of the material to compress and sinter, the properties of the formed article, and bonding of the metal material and particle layers as factors in selecting material properties [0061]. Hoeganaes teaches several different powder metal materials (both pages) each with some degree of flowability (Table on second page). Hoeganaes describes advantages properties for each of the materials (text in both pages).
It would have been obvious for one of ordinary skill in the art in view of Mirchandani to select powder material based on the desired properties of compaction or the article formed. In selected powder materials it would have been obvious for one of ordinary skill in the art to select one taught by Hoeganaes as appropriate for powder metallurgical purposes each of which has some degree of flowability. As Hoeganaes teaches flow as a metric for evaluating the suitability of powder for powder metallurgical processes (table on second page) it would have been obvious to one of ordinary skill in the art to use high flowability as a metric for selecting the materials in the powder metallurgical process disclosed by Mirchandani.

Claim Rejections - 35 USC § 103
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20050210755) as applied to claim 21 above.
Regarding claim 25 Cho discloses high pressure, high temperature processing at 1,200                        
                            °
                        
                    C. to about 1,500                        
                            °
                        
                    C. and a pressure of from about 1 GPa to about 7 GPa (1,000 to 7,000 MPa) [0084]. The pressure range disclosed by Cho overlaps the claimed range. When claimed .

Claims 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirchandani (US20120285293) as applied to claim 21 above.
Regarding claim 26, Mirchandani discloses a temperature range for full or partial sintering of about 400                        
                            °
                        
                    C. to about 1300                        
                            °
                        
                    C [0058]. The range disclosed by Mirchandani encompasses the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 33, Mirchandani does not disclose examples in which metal powder layers of a machining zone are iron or low-iron alloy powder, but Mirchandani does discloses using steel as the powder forming the metal layer [0061], and steels by definition are iron alloys, and steels encompass compositions in which the alloy content is less than 5%. Mirchandani further discloses using iron as a metal binding phase for the particles [0038], [0061], [0068]. In view of Mirchandani’s disclosure of using iron to bind the particles and use of steel as the metal layer, it would have been obvious for one of ordinary skill in the art to use iron or low-alloy iron alloy as the material.

Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirchandani (US20120285293) as applied to claim 21 in view of Hoeganaes (Powder Metallurgy Grades Data Sheet Hoeganaes Corporation (1987)).
Regarding claims 39-40, Mirchandani discloses using steel powder as the second metal material [0102], and the steel powder which Mirchandani uses is Ancormet 101 sponge iron powder [0069]; however, Hoeganaes teaches that Ancormet 101 is a low density sponge iron when compressed; therefore, it appears unlikely that Ancormet 101 meets the claimed limitation for compressible powder.
3 (first page left column). 
Mirchandani discloses that additional metal powder materials are added to provide additional property and article complexity to the article [0063] and that in selecting powder metal and indicates ability of the material to compress and sinter, the properties of the formed article, and bonding of the metal material and particle layers as factors in selecting material properties [0061]. Both Mirchandani and Hoeganaes therefore teach selection of steel alloy powders for powder metallurgical applications.
It would have been obvious for one of ordinary skill in the art to use one of the compressible steel powders for the powder material forming the neutral region in the process disclosed by Mirchandani. Mirchandani teaches generally using a steel [0061], and Hoeganaes teaches highly compressible steel powders as steel powder material appropriate for powder metallurgical applications (both pages). A compressible powder would be expected to be able to attain the claimed powder compressible property by virtue of its compressibility. Note that claims 39 and 40 are directed to properties of the powder material and not of the article produced.

Claims 21-24, 26, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20030089364) in view of Hilti (EP 3037230 A1). Hilti is cited in the IDS dated February 13, 2020.
Regarding claim 21, Kim discloses a method of producing a machining segment (segment of a diamond tool [0016], [0079]). Kim discloses constructing a green body for a machining zone (Figs. 2, 9, 10, [0016], [0079], [0091]) produced from a first metallic powder material (metal powder [0070-74], [0079], [0093]) and hard material particles (diamonds set within layers [0041], [0079], [0062]. Kim discloses sintering the green product through hot 
Kim discloses that the hard particles are arranged according to a defined set pattern within a layer of hard particle materials (Figs. 3-11, [0023-27], [0036]). Kim discloses that diamond particles are arranged on a metal network [0079], but Kim is silent on how the diamonds are arranged with respect to the powder material layers and therefore does not disclose that the hard material particles in one of the particle layers are placed into a previously applied material layer of the material layers.
Hilti teaches a process for producing segments of a machining tool (cutting segments for segmented core drill bits [0004], [0011]). Hilti teaches successive application of powder layers of a powder mixture and diamond layers with diamond particles, which are arranged in a set pattern, between a bottom and a top [0007]. Hilti teaches that layers of the hard material particles in one of the particle layers are placed into a previously applied material layer of the material layers [0033]. Hilti shows that the resulting sintered segments comprise hard particle layers (Figs. 2A-2C).
Both Kim and Hilti teach forming segments of machining tools, the segments comprising alternating layers of metal powder and hard particles (diamond).
It would have necessary for one of ordinary skill in the art to arrange the powder and filler material in the process disclosed by Kim in such a way that results in the layered arrangement disclosed by Kim. Because an arrangement would have been necessary, it would have been obvious for one of ordinary skill in the art to look to the art for such an arrangement, 
Regarding claim 22, Kim discloses that certain segments in some embodiments are produced such that there are an equal number or more layers of powdered material and filler than layers of hard particles (132 and 133 in Fig. 7, 141 in Fig. 8, 152 in Fig. 9, Fig 12, [0070-74]). Such arrangements meet the layer number requirements of claim 22.
Regarding claim 23, Kim discloses that in examples, the gaps between the diamond layers of the segments of one example were set to 0.3 mm wide, while the gaps between the diamond layers of the segments of a different example were set in width to 0.16 mm [0092]. As the gap between diamond layers is the thickness of the powder material layers (Figs. 3-11), Kim implicitly discloses examples in which a distance of the placed hard material particles to the outer surface of the previously applied material layer in a plane perpendicular to the construction direction is 0.3 mm and 0.16 mm [0092] either of which is greater than 50 µm. Further, as Kim discloses that the powder material and filler form the outer layers of certain embodiments [0070-74], given the gap thickness [0092] Kim suggests that hard particle (diamond) layers are arranged 0.15-0.30 mm from one end of the segment.
Regarding claim 24, Kim discloses that the powder material and filler form the outer layers of certain embodiments [0070-74] which would require placing a subsequent layer of material after placing an Mth layer of hard particles.
Regarding claim 26, Kim discloses sintering at 950                        
                            °
                        
                    C [0093].

Regarding claim 35, Kim discloses a temperature range for sintering of 950                        
                            °
                        
                    C [0093]. The temperatures for sintering disclosed by Kim is greater than the melting point temperatures of several metal sulfides, including cesium sulfide.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20050210755) as applied to claim 21 above, and further in view of Tselesin (US 5203880).
Cho does not disclose hard particles are arranged exclusively within the green body.
Tselesin teaches a process for producing a sintered brazing tool under pressure (column 1 lines 6-10). Tselesin teaches distributing a plurality of hard particles throughout a matrix (column 2 lines 53-57). Tselesin teaches hard particles may be diamonds, metal carbides or the like (column 3 lines 31-34). Tselesin teaches that in sintering material under pressure to make abrasive tools in general, it will be understood that the intent is to have the hard particles substantially embedded within the matrix material so the surface of the molding tool will not be marred (column 1 lines 34-38). In an embodiment, Tselesin discloses applying a hard metal spacer between the hard particle matrix composite and the molding tool to prevent hard particles from protruding from a surface in order to prevent damage to the molding tool (column 6 lines 15-19).
Both Cho and Tselesin teach producing a composite abrasive tool with abrasive particles which could be diamond, and both require a molding tool.
In order to avoid damaging the molding tool disclosed by Cho, it would have been obvious for one of ordinary skill in the art to embed the hard particles within the material (matrix) to an extent that the hard particles do not protrude in the molding step because Tselesin teaches that embedding the hard particles prevents damaging the molding tool. Embedding the .

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirchandani (US20120285293) as applied to claim 21 above, and further in view of Tselesin (US 5203880).
Mirchandani does not disclose hard particles are arranged exclusively within the green body.
Tselesin teaches a process for producing a sintered brazing tool under pressure (column 1 lines 6-10). Tselesin teaches distributing a plurality of hard particles throughout a matrix (column 2 lines 53-57). Tselesin teaches hard particles may be diamonds, metal carbides or the like (column 3 lines 31-34). Tselesin teaches that in sintering material under pressure to make abrasive tools in general, it will be understood that the intent is to have the hard particles substantially embedded within the matrix material so the surface of the molding tool will not be marred (column 1 lines 34-38). In an embodiment, Tselesin discloses applying a hard metal spacer between the hard particle matrix composite and the molding tool to prevent hard particles from protruding from a surface in order to prevent damage to the molding tool (column 6 lines 15-19).
Both Mirchandani and Tselesin teach producing a composite abrasive tool with abrasive particles which could be metal carbide (Mirchandani exemplifies tungsten carbide [0066]), and both require a molding tool.
In order to avoid damaging the molding tool disclosed by Mirchandani, it would have been obvious for one of ordinary skill in the art to embed the hard particles within the material (matrix) to an extent that the hard particles do not protrude in the molding step because Tselesin teaches that embedding the hard particles prevents damaging the molding tool. Embedding the hard particles to an extent that the particles do not protrude meets the limitation hard particles are arranged exclusively within the green body. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant remarks that amendments addressed the rejections under 35 USC 112(b); however, the amendment to claim 36 does not appear to be complete, and introduces new issues under35 USC 112(b) regarding claim 36. 
Regarding rejections under 35 USC 102 over Cho (US20050210755), applicant argues that Cho does not teach "where the hard material particles in one of the particle layers are placed according to a defined set pattern into a previously applied material layer of the material layers." This argument is not persuasive because Cho teaches that the layer of hard (superabrasive) particles are shaped into a pattern [0074-76], [0080], explicitly using the word “pattern” in paragraph [0076]. The embodiment Cho discloses in paragraph [0080] places the hard particles into previously deposited layers. Placing hard (superabrasive) material powder having a pattern into a material layer meets the limitation “where the hard material particles in one of the particle layers are placed according to a defined set pattern into a previously applied material layer of the material layers.”
Regarding rejections under 35 USC 102 over Mirchandani (US20120285293), applicant argues that Mirchandani does not teach "where the hard material particles in one of the particle layers are placed according to a defined set pattern into a previously applied material layer of the material layers." This argument is not persuasive because Mirchandani discloses embodiments in which the layering process is repeated as many times as desired, preferably prior to sintering [0063]. Repeating layers of hard material particles as many times as desired places layers according to a defined set pattern (one unit of layers which are repeated). Repeated layers themselves are a defined pattern, and placing layers of hard particles with the goal of achieving a desired number of repeated layers places layers of hard particles according to that pattern.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP2145(IV) Specifically, Hilti (EP 3037230 A1), and not Kim (US20030089364), is relied upon to meet the limitation "the machining zone being produced by layer-by-layer application of material layers of the first metallic powder material and particle layers of the hard material particles along a construction direction, where the hard material particles in one of the particle layers are placed according to a defined set pattern into a previously applied material layer of the material layers.”
It is not clear why applicant argues that there would not be any reason why to necessitate to arranging the powder and filler material in such a way that hard materials of one of the particle layers are placed into a previously applied material layer, are not persuasive do not actually address the grounds of rejection in the action dated July 2, 2021, and maintained herein actually states “It would have necessary for one of ordinary skill in the art to arrange the powder and filler material in the process disclosed by Kim in such a way that results in the layered arrangement disclosed by Kim.” See the below passage from the action dated July 2, 2021 in which this is stated:

    PNG
    media_image2.png
    306
    658
    media_image2.png
    Greyscale

The segments disclosed by Kim (Figs. 3-11) cannot be formed unless constituent feed material is arranged in such a way to form those segments; therefore, as stated in the rejection, Kim necessitates one of ordinary skill in the art arrange the powder and filler material in the process disclosed by Kim. It is Hilti which renders obvious arranging the powder and filler material in such a way that hard materials of one of the particle layers are placed into a previously applied material layer, and as stated above, “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”. Applicant is also cautioned that reliance on Figs. 12 and 13 of Kim do not support applicant’s arguments, as paragraphs [0030-31] of Kim disclose that Figs. 12-13 represent embodiments for which filler is present in side portions, paragraph [0073] of Kim explicitly states “the filler is added to the metal powder forming the two outer side portions of a segment”, and the “filler” disclosed by Kim is the hard particles on which applicant is relying [0072], and that shown in Figs. 12 and 13 as stated in paragraphs [0030-31] therefore, in the embodiments on which applicant relies, Kim discloses the filler is added to (emphasis on “to”) the metal powder forming the two outer side portions of a segment, which would further support the claimed obviousness of hard particles are arranged. In fact, Kim explicitly discloses that in Fig.13 the filler which is regularly set [00031] which suggests arranging the filler material according to a determined pattern.

Applicant acknowledges all grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736